Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Examiner’s Reasons for Allowance
Claims 1-13 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest an optical modulator for operating in a cryogenic environment, the optical modulator comprising: a plurality of semiconductor junctions formed along a waveguide; biasing circuitry that is connected to the plurality of semiconductor junctions and configured to receive a voltage or current that provides a constant forward bias the plurality of semiconductor junctions during operation of the optical modulator in the cryogenic environment; a modulation port; in combination with the other recited limitations in the claim. 
Claims 2-13 are allowable as dependent upon claim 1.
Claims 14-19 are allowed. 
Independent claim 14 is allowed because the prior art does not teach or suggest a method comprising: cooling an optical modulator to a cryogenic temperature; while the optical modulator is cooled to the cryogenic temperature, applying a constant forward bias current to a plurality of semiconductor junctions formed along a waveguide of the optical modulator, wherein the constant forward bias current has a value between approximately 0.1 microamps and approximately 50 microamps; and while the optical modulator is cooled to the cryogenic temperature and the plurality of semiconductor junctions is forward biased, applying a time-varying signal to the plurality of semiconductor junctions to modulate an optical carrier wave; in combination with the other recited limitations in the claim. 
Claims 15-19 are allowable as dependent upon claim 14.
Claims 20-26 are allowed. 
Independent claim 20 is allowed because the prior art does not teach or suggest an apparatus for operating in a cryogenic environment, the apparatus comprising: a device configured to produce an output signal during operation in the cryogenic environment; an optical modulator that is operably coupled to the device and configured to modulate an optical carrier wave in response to receiving the output signal during operation in the cryogenic environment; a plurality of semiconductor junctions formed along a waveguide of the optical modulator; biasing circuitry; wherein the constant forward bias provides a modulation efficiency of the optical modulator between 100 picometers per volt and 15,000 picometers per volt; in combination with the other recited limitations in the claim. 
Claims 21-26 are allowable as dependent upon claim 20.
Prior art reference Alloatti, L. and Ram, R. J. “Resonance-Enhanced Waveguide-Coupled Silicon-Germanium Detector.” Applied Physics Letters 108, 7 (February 2016) is the closest prior art of record in this application. However, Alloatti fails to disclose the cryogenic limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883